     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 1 of 26




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION


ACCELERON, LLC,
                                      Civil Action File No.
                      Plaintiff,
                                      1:12-cv-04123-TCB
v.

DELL INC.,                            JURY TRIAL DEMANDED

                       Defendant.


 DELL INC.’S BRIEF IN SUPPORT OF THE MOTION FOR PARTIAL
SUMMARY JUDGMENT OF INVALIDITY AND NON-INFRINGEMENT
        Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 2 of 26




                                       TABLE OF CONTENTS

I.    INTRODUCTION ..............................................................................................1

II.   STATEMENT OF UNDISPUTED MATERIAL FACTS ................................2

III. LEGAL STANDARD ........................................................................................2

IV. ARGUMENT .....................................................................................................4

      A. Claim 17 Is Invalid as a Matter of Law Because It Fails
         to Add a Limitation Under 35 U.S.C. § 112 ¶ 4 ........................................4

      B. The VRTX System Does Not Infringe the Asserted
         Claims Because the VRTX IOMs Are Not “Hot-
         Swappable”.................................................................................................5

      C. Under a Proper Claim Construction of “Caddies” and
         “Modules”, the Accused Products Do Not Infringe
         Claim 3 .....................................................................................................10

             1. The Court Should Resolve the Parties’ Dispute
                Regarding the Construction of “Caddies” in Claim 3 ......................... 10

             2. The Accused Products Do Not Infringe Asserted
                Claim 3 Because the Accused Products Do Not
                Include “Caddies”................................................................................ 14
      D. The MX7000 System Does Not Infringe the Backplane
         Limitation of Claims 3, 14–17, and 24 ....................................................17

V. CONCLUSION ................................................................................................19




                                                          ii
         Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 3 of 26




                                        TABLE OF AUTHORITIES

                                                                                                                   Page(s)

CASES

Altera Corp. v. PACT XPP Techs., AG,
   No. 14-CV-02868-JD, 2015 WL 4999952 (N.D. Cal. Aug. 21,
   2015) ................................................................................................................. 7, 8

Bayer AG v. Elan Pharm. Research Corp.,
  212 F.3d 1241 (Fed. Cir. 2000) ............................................................................ 5

Celotex Corp. v. Catrett,
   477 U.S. 317 (1986) .............................................................................................. 3

Jack Guttman, Inc. v. Kopykake Enters., Inc.,
   302 F.3d 1352 (Fed. Cir. 2002) ............................................................................ 7

Network Commerce, Inc. v. Microsoft Corp.,
   422 F.3d 1353 (Fed. Cir. 2005) ............................................................................ 7

O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
  521 F.3d 1351 (Fed. Cir. 2008) ........................................................6, 8, 9, 10, 11

Pediatric Med. Dev., Inc. v. Ind. Mills & Mfg., Inc.,
  984 F. Supp. 2d 1362 (N.D. Ga. 2013) ................................................................. 5

Tex. Instruments Inc. v. U.S. Int’l Trade Comm’n,
   988 F.2d 1165 (Fed. Cir. 1993) ............................................................................ 4

U.S. v. Four Parcels of Real Prop. in Greene & Tuscaloosa Ctys. in
   Ala.,
   941 F.2d 1428 (11th Cir. 1991) ............................................................................ 3

Uniloc USA, Inc. v. Microsoft Corp.,
  632 F.3d 1292 (Fed. Cir. 2011) ............................................................................ 5

Walker v. Darby,
  911 F.2d 1573 (11th Cir. 1990) ............................................................................ 3



                                                             iii
         Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 4 of 26




STATUTES

35 U.S.C. § 112 ¶ 4 (2006) ..........................................................................2, 3, 4, 20

OTHER AUTHORITIES

FED. R. CIV. P. 56(a)................................................................................................... 3

Local Rule 5.1 (C) and (D) ...................................................................................... 22

Rule 56 ....................................................................................................................... 2




                                                              iv
      Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 5 of 26




I.    INTRODUCTION
      Dell Inc. (“Dell”) moves for partial summary judgment of non-infringement

and invalidity of Claims 3, 14–17, 20, 22, and 24 of U.S. Patent No. 6,948,021 (the
“’021 Patent”) asserted by Acceleron, LLC (“Acceleron”). The ’021 Patent generally
discloses a computer system that allows for “hot-swapping” of computer

components. SUMF ¶ A8. “Hot-swapping” allows computer components, including
central processing unit (“CPU”) modules, ethernet switch modules, and power
modules to be replaced while a system is operational and without powering down

the system. SUMF ¶ A9. The system includes a passive backplane board that has hot
swap connectors to allow the modules to be inserted into the computer network
appliance. SUMF ¶ A10. Each of the modules resides in a “caddy” to ensure

alignment with the hot-swap connectors. SUMF ¶ A11.
      Acceleron alleges that the Dell PowerEdge 1855 (“1855”), PowerEdge 1955
(“1955”), PowerEdge M1000e (“M1000e”), PowerEdge VRTX (“VRTX”), and

PowerEdge FX2 (“FX2”) Systems infringe Claims 3, 14–17, 20, 22, and 24 of the
’021 Patent (“Asserted Claims”). SUMF ¶¶ A2–A6. Additionally, Acceleron alleges
that the PowerEdge MX7000 System (“MX7000”) (collectively, with products

above, the “Accused Products”) infringes Claims 3, 14–17, and 24 of the ’021
Patent. SUMF ¶ A7.
      But, as discussed further below, Acceleron cannot meet its burden to prove

infringement and validity without rewriting the Court’s claim construction decision.



                                         1
         Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 6 of 26




Accordingly, Dell respectfully requests that the Court enter partial summary
judgment in its favor on the limited set of issues below:

       Claim 17 is invalid as a matter of law because, though it depends from Claim
        15, it fails to add further limitations to Claim 15 as required under 35 U.S.C.
        § 112 ¶ 4 (2006). See infra Section III.A.

       The VRTX system does not infringe the Asserted Claims because it must be
        power cycled—turned off and back on—for the VRTX Input/Output Modules
        to be “added to” the system and therefore cannot meet the “hot-swappable
        ethernet switch module” limitation. See infra Section III.B.

       Under the proper construction of “caddies” and “modules” the “Accused
        Products” cannot infringe Claim 3. Acceleron should not be allowed to
        continually add so-called “notions” to the construction of “caddies” and offer
        shifting opinions on what qualifies as a “module” in an attempt to preserve
        the validity of the ’021 Patent. See infra Section III.C.

       The MX7000 system does not infringe Claims 3, 14–17, and 24 because it
        does not have a backplane board that interconnects the CPU module and
        ethernet switch module. See infra Section III.D.
II.      STATEMENT OF UNDISPUTED MATERIAL FACTS
         Dell’s Statement of Undisputed Material Facts (“SUMF”) has been filed
concurrently with this Motion. The undisputed material facts set forth in the

arguments below cite to that Statement using “SUMF ¶ X” notation.
III.     LEGAL STANDARD
         Pursuant to Rule 56, summary judgment is appropriate when the pleadings,

depositions, and affidavits submitted by the parties show no genuine issue of
material fact exists and the movant is entitled to judgment as a matter of law. FED.
R. CIV. P. 56(a). The movant’s initial burden is to negate an essential element of the


                                            2
      Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 7 of 26




non-movant’s case or to show that there is no evidence to prove a fact necessary to
the non-moving party’s case. U.S. v. Four Parcels of Real Prop. in Greene &

Tuscaloosa Ctys. in Ala., 941 F.2d 1428, 1437–38 (11th Cir. 1991). The burden then
shifts to the non-movant, who must present “significant, probative evidence
demonstrating the existence of a triable issue of fact.” Id. at 1438 (citations omitted).

“A mere ‘scintilla’ of evidence supporting the opposing party’s position will not
suffice; there must be a sufficient showing that the jury could reasonably find for
that party.” Walker v. Darby, 911 F.2d 1573, 1577 (11th Cir. 1990). If the non-

movant fails to present a genuine issue of material fact, the moving party is entitled
to summary judgment. Four Parcels, 941 F.2d at 1438.
      To prove direct infringement, a patentee bears the burden to show the presence

of every claim limitation in an accused product. Uniloc USA, Inc. v. Microsoft Corp.,
632 F.3d 1292, 1301 (Fed. Cir. 2011). If any claim limitation is absent, there is no
infringement as a matter of law. Bayer AG v. Elan Pharm. Research Corp., 212 F.3d

1241, 1247 (Fed. Cir. 2000). Summary judgment of non-infringement is appropriate
when a reasonable jury “could reach only one conclusion about infringement,” or
“where the patent owner’s proof is deficient in meeting an essential part of the legal

standard of infringement, since such failure will render all other facts immaterial.”
Pediatric Med. Dev., Inc. v. Ind. Mills & Mfg., Inc., 984 F. Supp. 2d 1362, 1365
(N.D. Ga. 2013).




                                           3
      Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 8 of 26




IV.   ARGUMENT
      A.     Claim 17 Is Invalid as a Matter of Law Because It Fails to Add a
             Limitation Under 35 U.S.C. § 112 ¶ 4
      The Court should grant summary judgment that dependent Claim 17 is invalid
as a matter of law because it fails to further limit dependent Claim 15. Section 112
requires dependent claims to “specify a further limitation of the subject matter

claimed.” 35 U.S.C. § 112 ¶ 4 (2006). Claim 17 of the ’021 Patent only contains a
“wherein” clause that states the result of the limitations in Claim 15 and thus
provides no patentable weight.

      Claim 15 recites, in relevant part: “wherein the computer network appliance
is free of a local hard disk drive (HDD).” SUMF ¶ B1 (emphasis added). Claim 17
recites: “The computer network appliance of claim 15, wherein effects of a lack of

a local HDD include increased mean time between failure (MTBF) and decreased
mean time to repair (MTTR) of the computer network appliance.” SUMF ¶ B2
(emphasis added).

      The Federal Circuit has held that “wherein” or “whereby” clauses in claims
have no patentable weight if they “merely state the result of the limitations in the
claim” because such a clause “adds nothing to the patentability or substance of the

claim.” Tex. Instruments Inc. v. U.S. Int’l Trade Comm’n, 988 F.2d 1165, 1172 (Fed.
Cir. 1993). Claim 17 falls squarely within this Federal Circuit precedent because it
merely claims the effects (i.e., results) of a lack of a local HDD. SUMF at ¶ B3.

      Acceleron’s infringement allegations further confirm that Claim 17 adds



                                         4
      Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 9 of 26




nothing to the patentability or substance of the claim. Acceleron and its expert, Mr.
William Putnam, do not identify any additional support for the alleged infringement

of Claim 17 beyond that cited for Claim 15. SUMF ¶ B4. Instead, Mr. Putnam
concludes that the limitations of Claim 17 would necessarily result from the lack of
a local hard disk drive. SUMF ¶ B5. Accordingly, Claim 17 is invalid under Section

112 ¶ 4 for failing to specify a further subject matter limitation, and the Court should
grant summary judgment.
      B.     The VRTX System Does Not Infringe the Asserted Claims Because
             the VRTX IOMs Are Not “Hot-Swappable”
      The Court should grant summary judgment that the accused VRTX system
does not infringe the Asserted Claims as a matter of law because the VRTX

Input/Output Modules (“IOMs”) are not “hot swappable . . . modules” under the
proper construction of that term. Each of the Asserted Claims requires “a hot-
swappable ethernet switch module.” SUMF ¶ C1. Acceleron accuses the IOM in the

VRTX system of satisfying this element. SUMF ¶ C3. The Court construed “hot-
swappable . . . module(s)” as “a self-contained electronic component capable of
being added to or removed from the computer network appliance while the computer

network appliance is powered on or operational.” SUMF ¶ C2. Over the course of
expert discovery, however, a fundamental dispute between the parties regarding the
scope of the Court’s construction of the term has crystalized, which is dispositive as

to non-infringement by the VRTX system. Specifically, because the VRTX must be
power cycled—turned off and back on—to make a replacement IOM operational,


                                           5
     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 10 of 26




the dispute centers on whether “being added to . . . the computer network appliance
while the computer network appliance is powered on or operational” requires no

more than mere physical addition to the appliance, as Acceleron contends (SUMF
¶ C4), or whether the construction requires a functional addition such that the IOM
becomes an operational part of the appliance, as Dell contends. Because the ’021

Patent consistently describes the use of “hot swap” technology to avoid downtime,
the Court should clarify its construction of “hot-swappable . . . module” to require
that a swapped (i.e., replacement) module must become operational in order to be

“added to” the system, without needing to power down the system.1 With such a
clarified construction, the Court should hold that the VRTX does not infringe the
Asserted Claims as a matter of law.

      “When the parties present a fundamental dispute regarding the scope of a
claim term, it is the court’s duty to resolve it.” O2 Micro Int’l Ltd. v. Beyond
Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008). Even after a court has

construed the meaning of a claim term, “[e]xpert discovery and motion practice may
later reveal a ‘fundamental dispute’ between the parties regarding claim scope,


1
   Should Acceleron argue that the Court’s construction of “hot-swappable . . .
module(s)” could be satisfied by a component only “capable of being . . . removed
from”—but not added to—“the computer network appliance while the computer
network appliance is powered on or operational,” Dell contends that the plain and
ordinary meaning of “swap” and the disclosure of the ’021 Patent preclude such an
illogical application of the Court’s construction. Indeed, the patent’s definition of
“hot swap technology” refers to “replacement of components,” not mere removal.
SUMF ¶ C15.

                                         6
      Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 11 of 26




obliging the [c]ourt to clarify the meaning of the term.” Altera Corp. v. PACT XPP
Techs., AG, No. 14-CV-02868-JD, 2015 WL 4999952, at *8 (N.D. Cal. Aug. 21,

2015); see Jack Guttman, Inc. v. Kopykake Enters., Inc., 302 F.3d 1352, 1361 (Fed.
Cir. 2002) (“District courts may engage in a rolling claim construction, in which the
court revisits and alters its interpretation of the claim terms . . . .”). Thus, where the

parties raise a dispute over claim scope during summary judgment, it is the court’s
duty to resolve that dispute. See, e.g., Network Commerce, Inc. v. Microsoft Corp.,
422 F.3d 1353, 1358 n.4 (Fed. Cir. 2005).

      The description of “hot swap” technology in the ’021 Patent strongly supports
a clarified construction that requires a functional addition, where the module
becomes an operational part of the appliance, rather than the physical addition of a

non-operational component. The patent explains that “‘[h]ot swap’ technology
allows the replacement of components without turning off the power or resetting the
computer system as a whole.” SUMF ¶ C15 (emphasis added). It criticizes systems

in which “each process of component insertion and/or removal requires a complete
shutdown of the entire system” because “[i]n time critical systems . . . , system
downtime is both a financial problem as well as a service quality problem.” SUMF

¶ C16. The patent thus states that “[t]he present invention is directed to a hot
swapping computer network appliance operating in mission critical applications
where any computer downtime can result in serious consequences.” SUMF ¶ C17;

see also SUMF ¶ C18 (Court citing definition of “hot swappable” emphasizing



                                            7
      Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 12 of 26




“maximum uptime”). As Acceleron stated during the Markman hearing, “I don’t
have to reset the whole thing . . . . I am able to take this one out, put it or another one

in, and keep on trucking.” SUMF ¶ C19.
       Construing “hot-swappable . . . module(s)” to include the physical addition of
components that are not operational without cycling system power would be the

antithesis of the patent’s purpose. Swapping-in a non-operational component would
invariably lead to downtime—either while the system is down as it is being power
cycled or as a result of a non-operational component—exacerbating the exact

problem that the patent relies on “hot swap” technology to avoid. SUMF ¶ C7. The
only way to clarify the Court’s construction in a manner consistent with the ’021
Patent is to require that “being added to . . . the computer network appliance”

involves a functional addition, wherein the module becomes an operational part of
the appliance while the appliance is powered on or operational, and thus without the
need for a power cycle. This dispute over claim scope is dispositive as to non-

infringement by the VRTX system, and “the court, not the jury, must resolve that
dispute.” O2 Micro, 521 F.3d at 1360.
       Applying this clarified construction, there is no dispute of material fact that

the VRTX system does not have the claimed “hot-swappable ethernet switch
module.” Acceleron alleges that the VRTX IOM alone is the required “hot-
swappable ethernet switch module.” SUMF ¶ C3.

                                                                                However,



                                            8
     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 13 of 26




Based on these undisputed facts, a reasonable jury could only find that the VRTX

IOM is not a “hot-swappable . . . module” under a clarified construction.
      Acceleron may argue that a single Dell document and testimony from a Dell
software engineer referring to the VRTX IOM as “hot swappable” raise a genuine

issue of material fact that precludes summary judgment (see SUMF ¶¶ C8, C12), but
these sources are incorrect (SUMF ¶ 11).2 Regardless, the undisputed facts are that
the VRTX IOM can be physically replaced while the VRTX system is powered on,

but doing so results in a down, non-operational IOM until the VRTX system is power
cycled. Because this raises a dispute as to the scope of the claims, the Court should
clarify its construction of “hot-swappable . . . module(s)” to require that “being

added to . . . the computer network appliance” involves a functional addition of an
operational component, rather than merely the physical addition of a non-operational


2




                                                                   .

                                         9
     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 14 of 26




component. The Court should then grant summary judgment that the accused VRTX
products do not infringe the Asserted Claims as a matter of law.

      C.     Under a Proper Claim Construction of “Caddies,” the Accused
             Products Do Not Infringe Claim 3
      The parties dispute the scope of Claim 3 and “the court, not the jury, must

resolve that dispute.” O2 Micro, 521 F.3d at 1360. Claim 3 requires “wherein the
chassis comprises caddies providing air flow from the front to the rear of the
chassis.” SUMF ¶ D2. After substantial argument and briefing, the Court adopted

Acceleron’s proposed construction of “caddies” as “carriers for a module.” SUMF
¶¶ D3–4. Yet Acceleron now seeks to narrow the construction to preserve the
validity of Claim 3, while relying on the full breadth of the construction for

infringement.
             1.    The Court Should Resolve the Parties’ Dispute Regarding the
                   Construction of “Caddies” in Claim 3
      Throughout this litigation and during the inter partes review (“IPR”)
challenging the patentability of the ’021 Patent, Acceleron has consistently added
several “notions” to its proffered construction of “caddies” to preserve the validity

of Claim 3.3 SUMF ¶ D22. These “notions” introduce new and ever-changing
requirements to what constitutes a “cadd[y]”—having no basis in the Court’s
construction—to serve Acceleron’s needs in any given argument. Because of these

3
  “[N]otions” is Acceleron’s word, not the Court’s and not Dell’s. SUMF ¶ D22. The
idea that the Court’s construction could be changed substantively by a party
unilaterally identifying and applying “notions” as additional narrowing limitations
is exactly what O2 Micro says is impermissible.

                                         10
     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 15 of 26




“notions,” Dell alerted the Court that adopting Acceleron’s construction of the term
would not resolve the parties’ dispute. SUMF ¶ D11. Since the Court issued its claim

construction order, the construction of this term has continued to be a moving
target—borne out by how Acceleron’s “notions” change. During the expert phase of
the litigation, Acceleron continued to add notions to the construction of “caddies,”

and Dell again asks that the Court explicitly reject these notions. The “notions” will
continue to change until the case is presented to the jury unless the Court stops
Acceleron as mandated by O2 Micro. 521 F.3d 136263. This dispute over the scope

of the construction of “caddies” is dispositive for non-infringement and relevant to
invalidity of Claim 3.
      Acceleron’s position on the scope of the word “carriers” in the construction

of “caddies” shifts depending on whether Acceleron is asserting infringement or
defending validity of Claim 3. For example, Acceleron alleges that modules attached
to the caddies via multiple screws are infringing. SUMF ¶ D6. However, for validity,

Acceleron contends that the module must be easily removed from the caddy such
that having to remove “several screws” means that the prior art does not disclose a
caddy. SUMF ¶ D7. As another example, Acceleron asserts certain components of

the prior art are not caddies because they remain fixed in the chassis when the
module is removed. SUMF ¶¶ D27–28.
      But contrary to these inconsistent positions taken by Acceleron, the

specification and prosecution history of the ’021 Patent are devoid of any support



                                         11
      Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 16 of 26




that the claimed caddies must carry the module in a certain way, or that the difficulty
of removing the module or the removability of the caddy impacts whether the caddy

is a carrier for that module. The specification merely states that “[e]ach module
resides in a caddy 152 of the chassis such that when the module is inserted into the
chassis the caddy ensures that the hot swap connectors are aligned,” but it is silent

on how the module is removed from or carried by the caddy. SUMF ¶ D26. Thus,
Acceleron’s notion that the module must be easily removable is wholly unsupported,
and there is no basis to import such a requirement into the scope of the Court’s

construction.
       As another example of Acceleron’s “notions,” Acceleron also seeks to read
into the construction of “caddies” that air must flow from the front to the rear of the

caddy. SUMF ¶ D8. Acceleron thus contends that modules in the prior art are not
“caddies” because of the direction of the air flow relative to the caddy. Id. This
concept of air flow with respect to the caddy has no basis in the specification much

less the language of Claim 3. Instead, Claim 3 recites that “caddies provid[e] air flow
from the front to the rear of the chassis.” SUMF ¶ D2 (emphasis added).
Additionally, the specification only describes the direction of air flow with respect

to the chassis, not the caddy. SUMF ¶ D10. The Court should thus expressly reject
Acceleron’s attempt to require that air must flow through the caddy from the front
to the rear.




                                          12
     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 17 of 26




      In addition, the parties also dispute what type of “module” may be carried by
the caddy. Specifically, the dispute centers on whether “carriers for a module”

requires that the “module” be a “hot-swappable . . . module” that is then carried by
the caddy, as Dell contends (SUMF ¶ D23), or whether the hot-swappability of the
module can result from the caddy, as Acceleron contends (SUMF ¶ D24). In other

words, the parties’ dispute is whether a caddy carries a module that is hot-swappable
separate from the caddy, or whether the caddy may impart the hot-swappability. The
prosecution history is clear that the “module” carried by the caddy must be a module

recited in Claim 1. Specifically, Acceleron argued during the IPR of the ’021 Patent
that the caddy recited in Claim 3 must carry one of the modules recited in Claim 1.
SUMF ¶ D5. The only modules recited in Claim 1 are “hot-swappable CPU

modules,” “a hot-swappable power module,” and “a hot-swappable ethernet switch
module.” SUMF ¶ D1. Because all modules recited in Claim 1 are “hot-swappable,”
the module that the caddy carries must itself be hot-swappable independent of the

caddy. The only way to clarify the Court’s construction in a manner consistent with
the prosecution history of the ’021 Patent is to require that the “caddies” carry “hot-
swappable modules.”

      Therefore, the Court should clarify its construction that a “cadd[y]” is a
“carrier for a hot-swappable module” and expressly prohibit Acceleron from adding
its ever-changing “notions” to the construction of “caddies.”




                                          13
     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 18 of 26




            2.     The Accused Products Do Not Infringe Asserted Claim 3
                   Because the Accused Products Do Not Include “Caddies”
      As discussed above, the correct construction of “cadd[y]” is a “carrier for a

hot-swappable module.” See Section IV.C.1, supra. This construction requires that
any module carried by the caddy be hot-swappable independent of the caddy itself.
Acceleron alleges that the system board in each server blade4 is the claimed “hot-

swappable CPU module,” and that the “cadd[y]” for each of those system boards is
the enclosure of the server blade. SUMF ¶¶ D12–D13. However, the undisputed
evidence is that the system boards are not hot-swappable without the server blade

enclosure. In other words, the blade enclosure allows the server blade to be hot-
swappable. Therefore, the entire server blade—comprising both the system board
and the blade enclosure—must be the “hot-swappable CPU module.” Because the

blade enclosure must be a part of the module carried by the caddy, the blade
enclosure cannot itself be the caddy—it cannot carry itself. Thus, the Accused
Products do not have “caddies” and do not infringe Claim 3 as a matter of law.




4
  Dell’s technical documents use the terms “server blade” and “compute sled”
interchangeably. For simplicity, Dell uses the term “server blade” in this motion to
include any component referred to as a “server blade” or “compute sled” compatible
for use with the Accused Products.

                                        14
     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 19 of 26




      The enclosure of each accused server blade allows the server blade to be hot-

swappable. SUMF ¶ D19.


5
  Dell maintains that each server blade compatible with the Accused Products is
unique and that Acceleron must independently prove infringement using each server
blade. However, to avoid burdening the Court with discussion of multiple products,
Dell relies on one server blade that is sufficiently representative for the purpose of
this motion only. To the extent that differences between server blades are relevant to
this motion, Dell has identified those differences.

                                         15
     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 20 of 26




                                               In fact, without the blade enclosure, the

system board may be damaged during a hot swap due to electrical shorts, physical
interference, and bending. SUMF ¶ D21.
      As explained in Section IV.C.1 above, the proper construction of “cadd[y]” is

“a carrier for a hot-swappable module.” Acceleron’s expert admits that the system
board cannot be hot-swapped (i.e., removed and replaced) from the blade enclosure.
SUMF ¶ D25. If the system board cannot be hot-swapped from the blade enclosure,

then the system board alone is not a “hot-swappable CPU module,” and the blade
enclosure is required to make the system board hot-swappable. SUMF ¶¶ D19–D21.
Therefore, the blade enclosure must be a part of the “hot-swappable CPU module,”

and cannot be a separate carrier for the hot-swappable module. In other words, the
blade enclosure, as part of the module, cannot be a carrier for itself. Therefore, under
the proper construction, the accused blade enclosures cannot be the claimed

“caddies” and thus none of the Accused Products infringe Claim 3.
      Acceleron may argue that competing opinions between the parties’ technical
experts regarding whether the system board within a server blade of the Accused

Products is hot-swappable without the blade enclosure raises a genuine issue of
material fact that precludes summary judgment. See SUMF ¶ D23–D24. However,
Acceleron would be wrong because, as shown above, it is in fact undisputed that the

system board is not hot-swappable without the blade enclosure and the prosecution



                                          16
     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 21 of 26




history is clear that a caddy must carry a hot-swappable module. Because this raises
a dispute as to the scope of the claims, the Court should clarify its construction of

“caddies” to require that the carried “module” be a “hot-swappable . . . module” of
Claim 1, rather than any module, hot-swappable or not. In view of such a clarified
construction, the Court should grant summary judgment that the Accused Products

do not infringe Claim 3 as a matter of law because the Accused Products do not
include “caddies.”

      D.     The MX7000 System Does Not Infringe the Backplane Limitation
             of Claims 3, 14–17, and 24
      Acceleron has failed to prove that the Dell PowerEdge MX7000 System
(“MX7000”) has a “backplane board” that interconnects the ethernet switch module
with the CPU module, as required by all Asserted Claims of the ’021 Patent.




      Claims 3, 14–17, and 24 require a backplane board that interconnects the
ethernet switch module with the CPU modules. SUMF ¶¶ E1–E5. Independent
Claim 1, from which asserted Claims 3 and 14–17 depend, recites a backplane board

that “interconnects” each of the CPU modules with at least one ethernet switch
module so that the ethernet switch module can be used as a “shared resource” by the


6
 This motion for summary judgment focuses only on the Fabric A and B IOMs, and
not the Fabric C IOMs.

                                         17
     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 22 of 26




CPU modules. SUMF ¶ E2 (emphasis added). Claim 24 recites “wherein each of the
CPU module, the power module, and the ethernet switch module includes a hot swap

connector for connecting with a specific hot swap mating connector of the
backplane board.” SUMF ¶ E3 (emphasis added). As shown below, Fig. 1 of the
’021 Patent discloses that backplane board 104 interconnects ethernet switch module

110 with each of CPU modules 102(a)–(e). SUMF ¶ E5.




7
  In alleging infringement, Acceleron equates the Fabrics A and B IOMs of the
MX7000 with the ethernet switch module of the ’021 Patent. SUMF ¶ E6.
8
  Acceleron equates the server blades of the MX7000 with the CPU module of the
’021 Patent. SUMF ¶ E7. The server blades of the MX7000 are also referred to as
“compute sleds” in Dell’s specifications and documentations for the MX7000. Id.

                                        18
     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 23 of 26




      Because the MX7000 infrastructure boards do not have a backplane board that
interconnects the ethernet switch module with the CPU module, the Court should
grant summary judgment that the MX7000 does not infringe Claims 3, 14–17, and

24, either literally or under the doctrine of equivalents.
V.    CONCLUSION
      For the foregoing reasons, Dell respectfully requests that the Court grant

summary judgment as a matter of law that (1) Claim 17 is invalid under 35 U.S.C.



                                          19
     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 24 of 26




§ 112 ¶ 4; (2) the VRTX system does not infringe the Asserted Claims; (3) the
Accused Products do not infringe Claim 3; and (4) the MX7000 does not infringe

Claims 3, 14–17, and 24.




                                     20
     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 25 of 26




Dated: August 7, 2019              Respectfully submitted,

                                   /s/ Kevin J. Meek
                                   Kevin J. Meek

                                   Scott E. Taylor (Georgia Bar No. 785596)
                                   Andrew B. Flake (Georgia Bar No. 262425)
                                   Anuj Desai (Georgia Bar No. 193889)
                                   ARNALL GOLDEN GREGORY LLP
                                   171 17th Street Northwest, Suite 2100
                                   Atlanta, Georgia 30363
                                   Telephone: (404) 873-8728
                                   Facsimile: (404) 873-8729
                                   scott.taylor@agg.com
                                   andrew.flake@agg.com
                                   anuj.desai@agg.com

                                   Of Counsel:

                                   Kevin J. Meek (admitted pro hac vice)
                                   Paula D. Heyman (admitted pro hac vice)
                                   Nick Schuneman (admitted pro hac vice)
                                   Jennifer L. Nall (admitted pro hac vice)
                                   Valerie K. Barker (admitted pro hac vice)
                                   Bailey P. Morgan (admitted pro hac vice)
                                   Ryan Clark (admitted pro hac vice)
                                   BAKER BOTTS L.L.P.
                                   98 San Jacinto Boulevard, Suite 1500
                                   Austin, Texas 78701-4078
                                   Telephone: (512) 322-2500
                                   Facsimile: (512) 322-2501
                                   kevin.meek@bakerbotts.com
                                   paula.heyman@bakerbotts.com
                                   nick.schuneman@bakerbotts.com
                                   jennifer.nall@bakerbotts.com
                                   valerie.barker@bakerbotts.com
                                   bailey.watkins@bakerbotts.com
                                   ryan.clark@bakerbotts.com


                                    21
     Case 1:12-cv-04123-TCB Document 260-1 Filed 08/07/19 Page 26 of 26




                                     Roger Fulghum (admitted pro hac vice)
                                     BAKER BOTTS L.L.P.
                                     One Shell Plaza
                                     910 Louisiana Street
                                     Houston, Texas 77002-4995
                                     Telephone: (713) 229-1234
                                     Facsimile: (713) 229-1522
                                     roger.fulghum@bakerbotts.com

                                     ATTORNEYS FOR DEFENDANT/
                                     COUNTERCLAIMANT, DELL INC.


       CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1

      The undersigned counsel hereby certifies that the foregoing Motion was

prepared using 14-point Times New Roman font and a top margin of 1½ inches in
accordance with Northern District of Georgia Local Rule 5.1 (C) and (D).

Dated: August 7, 2019
                                               /s/ Paula D. Heyman
                                                  Paula D. Heyman




                                       22
